Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 1 of 22
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                      CASE NO: 9:18-cv-80311-ROSENBERG/REINHART

  DIAMOND RESORTS INTERNATIONAL, INC.,
  et al.

        Plaintiffs,

  v.

  U.S. CONSUMER ATTORNEYS, P.A., et al.

  Defendants.
                                               /

                      DEFENDANTS’ANSWER AND AFFIRMATIVE DEFENSES TO
                               SECOND AMENDED COMPLAINT

          Defendants US CONSUMER ATTORNEYS, P.A., HENRY PORTNER, ESQ., ROBERT

   SUSSMAN, PLUTO MARKETING INC. and 1PLANETMEDIA INC. hereby files their Answer

   and Affirmative Defenses to the Second Amended Complaint:

          1.          Defendants deny the allegations of paragraph 1.

          2.          Defendants admit that USCA is a Florida professional corporation and deny the

   remainder of the allegations of paragraph 2.

          3.          Defendants admit the allegations of paragraph 3.

          4.          Defendants admit the allegations of paragraph 4.

          5.          Defendants admit that Pluto is a Nevada corporation with its named principal

   address and deny the remainder of the allegations of paragraph 5.

          6.          Defendants admit that 1 Planet is a Nevada corporation with its named principal

   address and deny the remainder of the allegations of paragraph 6.

          7.          Defendants are without knowledge of the allegations of paragraph 7 and therefore

   deny those allegations.

          8.          Defendants are without knowledge of the allegations of paragraph 8 and therefore

   deny those allegations.
                                                    1
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 2 of 22
         9.      Defendants are without knowledge of the allegations of paragraph 9 and therefore

   deny those allegations.

          10.       Defendants are without knowledge of the allegations of paragraph 10 and

   therefore deny those allegations.

          11.       Defendants are without knowledge of the allegations of paragraph 11 and

   therefore deny those allegations.

          12.       Defendants are without knowledge of the allegations of paragraph 12 and

   therefore deny those allegations.

          13.       Defendants are without knowledge of the allegations of paragraph 13 and

   therefore deny those allegations.

          14.       Defendants deny the allegations of paragraph 14.

          15.       Defendants admit Diamond conduct timeshare sales, is without knowledge of the

   allegations of paragraph 15 and therefore deny those allegations.

          16.       Defendants admit Diamond conduct timeshare sales, is without knowledge of the

   allegations of paragraph 16 and therefore deny those allegations.

          17.       Defendants admit Diamond conduct timeshare sales, is without knowledge of the

   allegations of paragraph 17 and therefore deny those allegations.

          18.       Defendants are without knowledge of the allegations of paragraph 18 and

   therefore deny those allegations.

          19.       Defendants are without knowledge of the allegations of paragraph 19 and

   therefore deny those allegations.

          20.       Defendants are without knowledge of the allegations of paragraph 20 and

   therefore deny those allegations.

          21.       Defendants are without knowledge of the allegations of paragraph 21 and

   therefore deny those allegations.

          22.       Defendants are without knowledge of the allegations of paragraph 22 and
                                                   2
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 3 of 22
   therefore deny those allegations.

          23.       Defendants are without knowledge of the allegations of paragraph 23 and

   therefore deny those allegations.

          24.       Defendants are without knowledge of the allegations of paragraph 24 and

   therefore deny those allegations.

          25.       Defendants deny the allegations of paragraph 25.

          26.       Defendants deny the allegations of paragraph 26.

          27.       Defendants deny the allegations of paragraph 27.

          28.       Defendants deny the allegations of paragraph 28.

          29.       Defendants deny the allegations of paragraph 29.

          30.       Defendants deny the allegations of paragraph 30.

          31.       Defendants deny the allegations of paragraph 31.

          32.       Defendants deny the allegations of paragraph 32.

          33.       Defendants deny the allegations of paragraph 33.

          34.       Defendants deny the allegations of paragraph 34.

          35.       Defendants deny the allegations of paragraph 35.

          36.       Defendants deny the allegations of paragraph 36.

          37.       Defendants deny the allegations of paragraph 37.

          38.       Defendants deny the allegations of paragraph 38.

          39.       Defendants deny the allegations of paragraph 39.

          40.       Defendants deny the allegations of paragraph 40.

          41.       Defendants deny the allegations of paragraph 41.

          42.       Defendants deny the allegations of paragraph 42.

          43.       Defendants deny the allegations of paragraph 43.

          44.       Defendants deny the allegations of paragraph 44.

          45.       Defendants deny the allegations of paragraph 45.
                                                  3
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 4 of 22
         46.     Defendants deny the allegations of paragraph 46.

          47.       Defendants admit that the Florida Vacation Plan and Timesharing Act speaks for

   itself and deny the remaining allegations of paragraph 47.

          48.       Defendants deny the allegations of paragraph 48.

          49.       Defendants deny the allegations of paragraph 49.

          50.       Defendants deny the allegations of paragraph 50.

          51.       Defendants deny the allegations of paragraph 51.

          52.       Defendants deny the allegations of paragraph 52.

          53.       Defendants deny the allegations of paragraph 53.

          54.       Defendants admit that the requests in the Second Amended Complaint speak for

   themselves but deny liability for same.

          55.       Defendants deny the allegations of paragraph 55.

          56.       Defendants deny the allegations of paragraph 56.

          57.       Defendants deny the allegations of paragraph 57.

          58.       Defendants admit that USCA is a law firm but deny the remainder of the

   allegations in paragraph 58.

          59.       Defendants deny the allegations of paragraph 59.

          60.       Defendants deny the allegations of paragraph 60.

          61.       Defendants deny the allegations of paragraph 61.

          62.       Defendants admit that NNA was a business organization but deny the remainder

   of the allegations in paragraph 62.

          63.       Defendants deny the allegations of paragraph 63.

          64.       Defendants deny the allegations of paragraph 64.

          65.       Defendants admit that Portner is the owner and managing partner if USCA, which

   is a law firm, but deny the remainder of the allegations in paragraph 65.

          66.       Defendants deny the allegations of paragraph 66.
                                                    4
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 5 of 22
         67.     Defendants admit to prior affiliations between Portner and Sussman, as well as

   Portner’s record with the Florida Bar speaking for itself but deny the remainder of the allegations

   of paragraph 67.

          68.         Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 68.

          69.         Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 69.

          70.         Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 70.

          71.         Defendants deny the allegations of paragraph 71.

          72.         Defendants deny the allegations of paragraph 72.

          73.         Defendants are without knowledge of the allegations of paragraph 73 and

   therefore deny those allegations.

          74.         Defendants are without knowledge of the allegations of paragraph 74 and

   therefore deny those allegations.

          75.         Defendants admit the allegations of paragraph 75.

          76.         Defendants are without knowledge of the allegations of paragraph 76 and

   therefore deny those allegations.

          77.         Defendants are without knowledge of the allegations of paragraph 77 and

   therefore deny those allegations.

          78.         Defendants deny the allegations of paragraph 78.

          79.         Defendants deny the allegations of paragraph 79.

          80.         Defendants deny the allegations of paragraph 80.

          81.         Defendants deny the allegations of paragraph 81.

          82.         Defendants deny the allegations of paragraph 82.

          83.         Defendants admit that any content in the referenced link speaks for itself and
                                                    5
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 6 of 22
   deny the remainder of the allegations in paragraph 83.

          84.       Defendants admit that any content in the referenced link speaks for itself and

   deny the remainder of the allegations in paragraph 84.

          85.       Defendants admit that any content in the referenced link speaks for itself and

   deny the remainder of the allegations in paragraph 85.

          86.       Defendants admit that any content in the referenced links speak for themselves

   and deny the remainder of the allegations in paragraph 86.

          87.       Defendants deny the allegations of paragraph 87.

          88.       Defendants deny the allegations of paragraph 88.

          89.       Defendants deny the allegations of paragraph 89.

          90.       Defendants deny the allegations of paragraph 90.

          91.       Defendants deny the allegations of paragraph 91.

          92.       Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 92.

          93.       Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 93.

          94.       Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 94.

          95.       Defendants deny the allegations of paragraph 95.

          96.       Defendants deny the allegations of paragraph 96.

          97.       Defendants deny the allegations of paragraph 97.

          98.       Defendants admit to USCA utilizing advertising services but deny the remainder

   of the allegations of paragraph 98.

          99.       Defendants deny the allegations of paragraph 99.

          100.      Defendants deny the allegations of paragraph 100.

          101.      Defendants deny the allegations of paragraph 101.
                                                   6
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 7 of 22
         102.    Defendants deny the allegations of paragraph 102.

          103.      Defendants deny the allegations of paragraph 103.

          104.      Defendants deny the allegations of paragraph 104.

          105.      Defendants deny the allegations of paragraph 105.

          106.      Defendants deny the allegations of paragraph 106.

          107.      Defendants deny the allegations of paragraph 107.

          108.      Defendants are without knowledge of the allegations of paragraph 108 and

   therefore deny those allegations.

          109.      Defendants are without knowledge of the allegations of paragraph 109 and

   therefore deny those allegations.

          110.      Defendants are without knowledge of the allegations of paragraph 110 and

   therefore deny those allegations.

          111.      Defendants are without knowledge of the allegations of paragraph 111 and

   therefore deny those allegations.

          112.      Defendants are without knowledge of the allegations of paragraph 112 and

   therefore deny those allegations.

          113.      Defendants are without knowledge of the allegations of paragraph 113 and

   therefore deny those allegations.

          114.      Defendants are without knowledge of the allegations of paragraph 114 and

   therefore deny those allegations.

          115.      Defendants are without knowledge of the allegations of paragraph 115 and

   therefore deny those allegations.

          116.      Defendants are without knowledge of the allegations of paragraph 116 and

   therefore deny those allegations.

          117.      Defendants are without knowledge of the allegations of paragraph 117 and

   therefore deny those allegations.
                                                  7
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 8 of 22
         118.    Defendants are without knowledge of the allegations of paragraph 118 and

   therefore deny those allegations.

          119.      Defendants are without knowledge of the allegations of paragraph 119 and

   therefore deny those allegations.

          120.      Defendants are without knowledge of the allegations of paragraph 120and

   therefore deny those allegations.

          121.      Defendants are without knowledge of the allegations of paragraph 121 and

   therefore deny those allegations.

          122.      Defendants are without knowledge of the allegations of paragraph 122 and

   therefore deny those allegations.

          123.      Defendants are without knowledge of the allegations of paragraph 123 and

   therefore deny those allegations.

          124.      Defendants are without knowledge of the allegations of paragraph 124 and

   therefore deny those allegations.

          125.      Defendants are without knowledge of the allegations of paragraph 125 and

   therefore deny those allegations.

          126.      Defendants are without knowledge of the allegations of paragraph 126 and

   therefore deny those allegations.

          127.      Defendants are without knowledge of the allegations of paragraph 127 and

   therefore deny those allegations.

          128.      Defendants are without knowledge of the allegations of paragraph 128 and

   therefore deny those allegations.

          129.      Defendants are without knowledge of the allegations of paragraph 129 and

   therefore deny those allegations.

          130.      Defendants are without knowledge of the allegations of paragraph 130 and

   therefore deny those allegations.
                                               8
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 9 of 22
         131.    Defendants are without knowledge of the allegations of paragraph 131 and

   therefore deny those allegations.

          132.      Defendants are without knowledge of the allegations of paragraph 132 and

   therefore deny those allegations.

          133.      Defendants are without knowledge of the allegations of paragraph 133 and

   therefore deny those allegations.

          134.      Defendants deny the allegations of paragraph 134.

          135.      Defendants deny the allegations of paragraph 135.

          136.      Defendants deny the allegations of paragraph 136.

          137.      Defendants deny the allegations of paragraph 137.

          138.      Defendants deny the allegations of paragraph 138.

          139.      Defendants deny the allegations of paragraph 139.

          140.      Defendants deny the allegations of paragraph 140.

          141.      Defendants deny the allegations of paragraph 141.

          142.      Defendants deny the allegations of paragraph 142.

          143.      Defendants deny the allegations of paragraph 143.

          144.      Defendants deny the allegations of paragraph 144.

          145.      Defendants deny the allegations of paragraph 145.

          146.      Defendants deny the allegations of paragraph 146.

          147.      Defendants deny the allegations of paragraph 147.

          148.      Defendants deny the allegations of paragraph 148.

          149.      Defendants deny the allegations of paragraph 149.

          150.      Defendants deny the allegations of paragraph 150.

          151.      Defendants deny the allegations of paragraph 151.

          152.      Defendants deny the allegations of paragraph 152.

          153.      Defendants deny the allegations of paragraph 153.
                                                  9
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 10 of 22
          154.    Defendants deny the allegations of paragraph 154.

          155.      Defendants deny the allegations of paragraph 155.

          156.      Defendants deny the allegations of paragraph 156.

          157.      Defendants deny the allegations of paragraph 157.

          158.      Defendants are without knowledge of the allegations of paragraph 158 and

   therefore deny those allegations.

          159.      Defendants are without knowledge of the allegations of paragraph 159 and

   therefore deny those allegations.

          160.      Defendants are without knowledge of the allegations of paragraph 160 and

   therefore deny those allegations.

          161.      Defendants are without knowledge of the allegations of paragraph 161 and

   therefore deny those allegations.

          162.      Defendants are without knowledge of the allegations of paragraph 162 and

   therefore deny those allegations.

          163.      Defendants are without knowledge of the allegations of paragraph 163 and

   therefore deny those allegations.

          164.      Defendants are without knowledge of the allegations of paragraph 164 and

   therefore deny those allegations.

          165.      Defendants are without knowledge of the allegations of paragraph 165 and

   therefore deny those allegations.

          166.      Defendants are without knowledge of the allegations of paragraph 166 and

   therefore deny those allegations.

          167.      Defendants are without knowledge of the allegations of paragraph 167 and

   therefore deny those allegations.

          168.      Defendants are without knowledge of the allegations of paragraph 168 and

   therefore deny those allegations.
                                                 10
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 11 of 22
          169.    Defendants are without knowledge of the allegations of paragraph 169 and

    therefore deny those allegations.

           170.      Defendants deny the allegations of paragraph 170.

           171.      Defendants deny the allegations of paragraph 171.

           172.      Defendants deny the allegations of paragraph 172.

           173.      Defendants deny the allegations of paragraph 173.

           174.      Defendants deny the allegations of paragraph 174.

           175.      Defendants deny the allegations of paragraph 175.

           176.      Defendants deny the allegations of paragraph 176.

           177.      Defendants deny the allegations of paragraph 177.

           178.      Defendants deny the allegations of paragraph 178.

           179.      Defendants deny the allegations of paragraph 179.

           180.      Defendants deny the allegations of paragraph 180.

           181.      Defendants are without knowledge of the allegations of paragraph 181 and

    therefore deny those allegations.

           182.      Defendants are without knowledge of the allegations of paragraph 182 and

    therefore deny those allegations.

           183.      Defendants are without knowledge of the allegations of paragraph 183 and

    therefore deny those allegations.

           184.      Defendants are without knowledge of the allegations of paragraph 184 and

    therefore deny those allegations.

           185.      Defendants are without knowledge of the allegations of paragraph 185 and

    therefore deny those allegations.

           186.      Defendants are without knowledge of the allegations of paragraph 186 and

    therefore deny those allegations.

           187.      Defendants are without knowledge of the allegations of paragraph 187 and
                                                  11
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 12 of 22
   therefore deny those allegations.

          188.      Defendants are without knowledge of the allegations of paragraph 188 and

   therefore deny those allegations.

          189.      Defendants are without knowledge of the allegations of paragraph 189 and

   therefore deny those allegations.

          190.      Defendants are without knowledge of the allegations of paragraph 190 and

   therefore deny those allegations.

          191.      Defendants are without knowledge of the allegations of paragraph 191 and

   therefore deny those allegations.

          192.      Defendants are without knowledge of the allegations of paragraph 192 and

   therefore deny those allegations.

          193.      Defendants are without knowledge of the allegations of paragraph 193 and

   therefore deny those allegations.

          194.      Defendants are without knowledge of the allegations of paragraph 194 and

   therefore deny those allegations.

          195.      Defendants are without knowledge of the allegations of paragraph 195 and

   therefore deny those allegations.

          196.      Defendants are without knowledge of the allegations of paragraph 196 and

   therefore deny those allegations.

          197.      Defendants are without knowledge of the allegations of paragraph 197 and

   therefore deny those allegations.

          198.      Defendants are without knowledge of the allegations of paragraph 198 and

   therefore deny those allegations.

          199.      Defendants are without knowledge of the allegations of paragraph 199 and

   therefore deny those allegations.

          200.      Defendants are without knowledge of the allegations of paragraph 200 and
                                               12
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 13 of 22
   therefore deny those allegations.

          201.      Defendants are without knowledge of the allegations of paragraph 201 and

   therefore deny those allegations.

          202.      Defendants are without knowledge of the allegations of paragraph 202 and

   therefore deny those allegations.

          203.      Defendants deny the allegations of paragraph 203.

          204.      Defendants deny the allegations of paragraph 204.

          205.      Defendants deny the allegations of paragraph 205.

          206.      Defendants deny the allegations of paragraph 206.

          207.      Defendants deny the allegations of paragraph 207.

          208.      Defendants deny the allegations of paragraph 208.

          209.      Defendants deny the allegations of paragraph 209.

          210.      Defendants deny the allegations of paragraph 210.

          211.      Defendants deny the allegations of paragraph 211.

          212.      Defendants deny the allegations of paragraph 212.

          213.      Defendants deny the allegations of paragraph 213.

          214.      Defendants deny the allegations of paragraph 214.

          215.      Defendants deny the allegations of paragraph 215.

          216.      Defendants deny the allegations of paragraph 216.

          217.      Defendants deny the allegations of paragraph 217.

          218.      Defendants deny the allegations of paragraph 218.

          219.      Defendants are without knowledge of the allegations of paragraph 219 and

   therefore deny those allegations.

          220.      Defendants are without knowledge of the allegations of paragraph 220 and

   therefore deny those allegations.

          221.      Defendants are without knowledge of the allegations of paragraph 221 and
                                                 13
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 14 of 22
   therefore deny those allegations.

          222.      Defendants are without knowledge of the allegations of paragraph 222 and

   therefore deny those allegations.

          223.      Defendants are without knowledge of the allegations of paragraph 223 and

   therefore deny those allegations.

          224.      Defendants are without knowledge of the allegations of paragraph 224 and

   therefore deny those allegations.

          225.      Defendants are without knowledge of the allegations of paragraph 225 and

   therefore deny those allegations.

          226.      Defendants are without knowledge of the allegations of paragraph 226 and

   therefore deny those allegations.

          227.      Defendants are without knowledge of the allegations of paragraph 227 and

   therefore deny those allegations.

          228.      Defendants are without knowledge of the allegations of paragraph 228 and

   therefore deny those allegations.

          229.      Defendants are without knowledge of the allegations of paragraph 229 and

   therefore deny those allegations.

          230.      Defendants are without knowledge of the allegations of paragraph 230 and

   therefore deny those allegations.

          231.      Defendants are without knowledge of the allegations of paragraph 231 and

   therefore deny those allegations.

          232.      Defendants are without knowledge of the allegations of paragraph 232 and

   therefore deny those allegations.

          233.      Defendants are without knowledge of the allegations of paragraph 233 and

   therefore deny those allegations.

          234.      Defendants are without knowledge of the allegations of paragraph 234 and
                                               14
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 15 of 22
   therefore deny those allegations.

         235.    Defendants deny the allegations of paragraph 235.

         236.    Defendants deny the allegations of paragraph 236.

         237.    Defendants deny the allegations of paragraph 237.

         238.    Defendants deny the allegations of paragraph 238.

         239.    Defendants deny the allegations of paragraph 239.

         240.    Defendants deny the allegations of paragraph 240.

         241.    Defendants deny the allegations of paragraph 241.

         242.    Defendants deny the allegations of paragraph 242.

         243.    Defendants deny the allegations of paragraph 243.

         244.    Defendants deny the allegations of paragraph 244.

         245.    Defendants deny the allegations of paragraph 245.

         246.    Defendants deny the allegations of paragraph 246.

         247.    Defendants deny the allegations of paragraph 246.

         248.    Defendants deny the allegations of paragraph 248.

         249.    Defendants deny the allegations of paragraph 249.

         250.    Defendants deny the allegations of paragraph 250.

         251.    Defendants deny the allegations of paragraph 251.

         252.    Defendants deny the allegations of paragraph 252.

         253.    Defendants deny the allegations of paragraph 253.

         254.    Defendants deny the allegations of paragraph 254.

         255.    Defendants deny the allegations of paragraph 255.

         256.    Defendants deny the allegations of paragraph 256.

         257.    Defendants deny the allegations of paragraph 257.

         258.    Defendants deny the allegations of paragraph 258.

         259.    Defendants deny the allegations of paragraph 259.
                                              15
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 16 of 22
          As and for their affirmative defenses, Defendants allege:

                                     AFFIRMATIVE DEFENSES

          First Affirmative Defense

          The Second Amended Complaint fails to state a claim upon which relief can be granted.

          Second Affirmative Defense

          Plaintiffs are not entitled to injunctive relief because any alleged injury is not immediate

   or irreparable and the Plaintiffs have an adequate remedy at law.

          Third Affirmative Defense

          To the extent that Plaintiffs have suffered any damages, which Defendants expressly deny,

   Plaintiffs have failed to take any steps to mitigate their damages.

           Fourth Affirmative Defense

          To the extent that Plaintiffs have suffered any injury to their reputation or goodwill, that

   injury was caused or contributed to by third parties, including individuals and entities over whom

   Defendants have no control. These third-parties include, for example, Plaintiffs’ own timeshare

   sales representatives and marketing representatives who coerce and induce and intimidate

   consumers to purchase timeshares by using high-pressure sales tactics.

          Fifth Affirmative Defense

          To the extent that Plaintiffs have suffered any injury to their reputation or goodwill, that

   injury was caused by Plaintiffs themselves and Plaintiffs’ own conduct, including, for example,

   Plaintiffs’ own advertising and marketing. Plaintiffs’ timeshare sales representatives and

   marketing representatives routinely coerce, induce and intimidate unwitting consumers to purchase

   timeshares by using misleading and high-pressure sales tactics as part of their sales, marketing and

   advertising plans.

          Sixth Affirmative Defense

          The claims alleged in the Amended Complaint are barred, in whole or in part, by the

   doctrine of unclean hands, including, without limitation, Plaintiffs’ unethical and high-pressure
                                                    16
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 17 of 22
   timeshare sales, advertising and marketing practices through which Plaintiffs coerce and induce

    unwitting consumers to enter into purchase and sale contracts that bind consumers and their heirs

    to timeshare units that they are unable to freely alienate and to exorbitant maintenance fees that

    Plaintiffs fail to fully disclose and intentionally withhold from customers.

            Seventh Affirmative Defense

            Plaintiffs’ claim for tortious interference is barred, in whole or in part, under Florida’s

    litigation immunity privilege. Any and all alleged tortious acts or statements by Defendants were

    made in the course of, or necessarily preliminary to, any underlying judicial or quasi-judicial

    proceeding, and in the context of an attorney-client relationship. Therefore, any and all alleged tortious

    acts or statements by Defendants are immunized.

            Eighth Affirmative Defense

            Plaintiffs’ claims under the Lanham Act and for unfair competition are barred, in whole or

    in part, because Defendants’ purported use of any of Plaintiffs’ purported trademarks are not likely

    to cause customer confusion, particularly because the parties are not in the same industry.

            Ninth Affirmative Defense

            Plaintiffs’ claims are barred, in whole or in part, by Defendants’ First Amendment rights.

            Tenth Affirmative Defense

            Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

            Eleventh Affirmative Defense

            Plaintiffs’ claims are barred, in whole or in part, under the Noerr-Pennington doctrine. Any

    and all petitioning activities of these Defendants, including pre-litigation conduct, is immunized

    under Defendants’ First Amendment right to petition.

            Twelfth Affirmative Defense

            Defendants’ statements at issue were true, were not misleading or deceptive, or constitute

    non-actionable opinion or puffery.


                                                       17
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 18 of 22
          Thirteenth Affirmative Defense

          Plaintiffs’ claim for tortious interference fails to state a cause of action because Defendants

   were at all times acting within the course and scope of its agency relationship with its clients. Any

   alleged “interference” by Defendants between these clients and their contracts with Plaintiffs was

   justified and occurred within the boundaries of the established attorney-client relationship and at

   the direction and instruction of the clients.

          Fourteenth Affirmative Defense

          Plaintiffs’ Second Amended Complaint is barred, in whole or in part, by the doctrine of

   estoppel. On July 1, 2016, Plaintiffs and Defendants entered into a confidential settlement

   agreement that prohibits Plaintiffs from bringing these claims against Defendants.

          Fifteenth Affirmative Defense

          Plaintiffs’ infringement claims are barred, in whole or in part, because any alleged

   infringement was innocent.

          Sixteenth Affirmative Defense

          Plaintiffs’ infringement claims are barred by the doctrine of fair use.

          Seventeenth Affirmative Defense

          Without admitting that the Second Amended Complaint states a valid claim, any remedies

   are limited to the extent that there is sought an overlapping or duplicative recovery pursuant to the

   various claims for any alleged single wrong.

          Eighteenth Affirmative Defense

          Plaintiffs’ claims are barred due to release, specifically because Plaintiffs and Defendants

   entered into a confidential settlement agreement that prohibits Plaintiffs from bringing these claims

   against Defendants.

          Nineteenth Affirmative Defense

          Plaintiffs’ claim for civil conspiracy is barred because a corporation cannot conspire with

   its own agents unless the agent has a personal stake in the activities that are separate and distinct
                                                    18
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 19 of 22
   from the corporation’s interest.

          Twentieth Affirmative Defense

          In order to maintain an action for tortious interference with contractual rights, a plaintiff

   must prove that a third party interfered with a contract by influencing, inducing or coercing one of

   the parties to breach the contract, thereby causing injury to the other party. Here, the Plaintiffs

   have not specifically identified a specific party to a contract other than themselves. Further, the

   Defendants may not be held liable where it is found that the breach by the party to the contract

   rather than the persuasion by the Defendants was the proximate cause of the Plaintiff’s damage.

   Here it seems that any alleged breached contract is the source of Plaintiffs’ alleged damages.

          Twenty First Affirmative Defense

          The Plaintiffs have not pled a prina facie case specifying unfair competition or deception

   against all Defendants under their purported Lanham Act violations.

          Twenty Second Affirmative Defense

          The Plaintiffs have not specifically pled how all Defendants tried to induce others into

   infringing and of Plaintiffs’ alleged trademarks; further, the Plaintiffs have not specifically pled

   how all Defendants worked in conjunction with one another to infringe Plaintiffs’ alleged

   trademarks.

          Twenty Third Affirmative Defense

          The Plaintiffs have not pled a cause of action under the Florida Unfair and Deceptive Trade

   Practices Act because they have not specified causation of actual breaches of contracts with its end

   consumers or actual damages to consumers.

          Twenty Fourth Affirmative Defense

          The Plaintiffs have not alleged or put forward a single end consumer as a putative class

   member who has suffered damages because of Defendants.

          Twenty Fifth Affirmative Defense

          The Plaintiff has failed to show distinct participation by the individual Defendants in any
                                                   19
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 20 of 22
   improper actions or dealings.

                                        PRAYER FOR RELIEF

           WHEREFORE, Defendants requests that this Court enter judgement in their favor and

    against Plaintiffs and award Defendants all of their attorneys’ fees and costs available under the

    Lanham Act, the Florida Unfair and Deceptive Trade Practices Act, and contract among the

    parties, together with such other relief that this Court deems just and equitable.

                                        DEMAND FOR JURY TRIAL

           Defendants hereby demand a trial by jury on all issues so triable.




                                                    20
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 21 of 22




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
   CM/ECF to the attached service list on this 13th day of December 2018.
                                                          MATTHEW FORNARO, P.A.
                                                          11555 Heron Bay Boulevard
                                                          Suite 200
                                                          Coral Springs, Florida 33076
                                                          Telephone: (954) 324-3651
                                                          Facsimile: (954) 248-2099

                                                     By: /S/ Matthew Fornaro
                                                           Matthew Fornaro, Esquire
                                                           Florida Bar No.: 650641
                                                           Email: mfornaro@fornarolegal.com




                                              21
Case 9:18-cv-80311-RLR Document 182 Entered on FLSD Docket 12/13/2018 Page 22 of 22



                                            SERVICE LIST

       Alfred J. Bennington, Jr., Esq. Glennys Ortega Rubin, Esq.
       Shutts & Bowen, LLP
       300 South Orange Avenue, Suite 1600
       Orlando, Florida 32801
       Telephone: (407) 835-6755
       Facsimile: (407) 849-7255 bbennington@shutts.com grubin@shutts.com

       Counsel for the Plaintiffs

       Daniel J. Barsky, Esq. Shutts & Bowen, LLP
       200 South Biscayne Blvd., Suite 4100
       Miami, Florida 33131
       Telephone: (561) 650-8518
       Facsimile: (561) 822-5527
       dbarsky@shutts.com

       Counsel for the Plaintiffs




                                                    22
